Name: Commission Implementing Regulation (EU) 2019/1177 of 10 July 2019 amending Regulation (EU) No 142/2011 as regards imports of gelatine, flavouring innards and rendered fats (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: health;  trade;  foodstuff;  environmental policy;  agricultural policy;  cooperation policy;  food technology;  agricultural activity;  industrial structures and policy;  processed agricultural produce
 Date Published: nan

 11.7.2019 EN Official Journal of the European Union L 185/26 COMMISSION IMPLEMENTING REGULATION (EU) 2019/1177 of 10 July 2019 amending Regulation (EU) No 142/2011 as regards imports of gelatine, flavouring innards and rendered fats (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1069/2009 of the European Parliament and of the Council of 21 October 2009 laying down health rules as regards animal by-products and derived products not intended for human consumption and repealing Regulation (EC) No 1774/2002 (1), and in particular Article 29(4) and Article 41(4), thereof, Whereas: (1) Commission Regulation (EU) No 142/2011 (2) lays down public and animal health conditions for imports of gelatine, flavouring innards and rendered fats. (2) Table 1 of Section 1 of Chapter I and Table 2 of Section 1 of Chapter II of Annex XIV to Regulation (EU) No 142/2011 set out requirements for imports into the Union of animal by-products. (3) Egypt provided the Commission with sufficient guarantees for the controls by the competent authority on the production of gelatine. It is therefore justified to add Egypt to the list of third countries from where gelatine may be imported into the Union. (4) Flavouring innards for the manufacture of pet food may be obtained from domestic but also from wild animals slaughtered or killed for human consumption. It is opportune to align the list of third countries eligible for the import of flavouring innards with a reference to the list of third countries authorised for the imports of wild game meat for human consumption. (5) Commission Regulation (EU) 2017/1261 (3) introduced an alternative method, based on EFSA assessment (4), for the production of renewable fuels. It is opportune to allow imports of rendered fats referred to in Articles 8, 9 and 10 of Regulation (EC) No 1069/2009 for the use in the new alternative method since the use of the same materials is allowed in the Union. Chapter II of Annex XIV to Regulation (EU) No 142/2011 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex XIV to Regulation (EU) No 142/2011 is amended in accordance with the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 300, 14.11.2009, p. 1. (2) Commission Regulation (EU) No 142/2011 of 25 February 2011 implementing Regulation (EC) No 1069/2009 of the European Parliament and of the Council laying down health rules as regards animal by-products and derived products not intended for human consumption and implementing Council Directive 97/78/EC as regards certain samples and items exempt from veterinary checks at the border under that Directive (OJ L 54, 26.2.2011, p. 1). (3) Commission Regulation (EU) 2017/1261 of 12 July 2017 amending Regulation (EU) No 142/2011 as regards an alternative method for processing certain rendered fats (OJ L 182, 13.7.2017, p. 31). (4) Scientific Opinion on a continuous multiple-step catalytic hydro-treatment for the processing of rendered animal fat (Category 1) (EFSA Journal 2015;13(11):4307). ANNEX Annex XIV to Regulation (EU) No 142/2011 is amended as follows: (a) in Table 1 of Section 1 of Chapter I, row 5 is replaced by the following: 5 Gelatine and hydrolysed protein Category 3 materials referred to in Article 10(a), (b), (e), (f), (g), (i) and (j), and, in the case of hydrolysed protein: Category 3 materials referred to in Article 10(d), (h) and (k). The gelatine and the hydrolysed protein must have been produced in accordance with Section 5 of Chapter II of Annex X. (a) Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010, and the following countries: (KR) South Korea (MY) Malaysia (PK) Pakistan (TW) Taiwan (EG) Egypt (b) In the case of gelatine and hydrolysed proteins from fish: Third countries listed in Annex II to Decision 2006/766/EC. (a) In the case of gelatine: Annex XV, Chapter 11. (b) In the case of hydrolysed protein: Annex XV, Chapter 12. (b) in Table 2 of Section 1 of Chapter II, row 13 is replaced by the following: 13 Flavouring innards for the manufacture of petfood Materials referred to in Article 35(a) The flavouring innards must have been produced in accordance with Chapter III of Annex XIII. Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010, from which Member States authorise imports of fresh meat from the same species and where only bone-in meat is authorised. In the case of flavouring innards from fish materials, third countries listed in Annex II to Decision 2006/766/EC. In the case of flavouring innards of poultry origin, third countries listed in Part 1 of Annex I to Regulation (EC) No 798/2008, from which Member States authorise imports of fresh poultry meat. In the case of flavouring innards from certain wild land mammals and leporidae, third countries listed in Part 1 of Annex I to Regulation (EC) No 119/2009 from which Member States authorise imports of fresh meat from the same species. Annex XV, Chapter 3(E). (c) in Table 2 of Section 1 of Chapter II, row 17 is replaced by the following: 17 Rendered fats for certain purposes outside the feed chain for farmed animals (a) In the case of materials destined for the production of biodiesel, oleochemical products or renewable fuels referred to in point L of Section 2 of Chapter IV of Annex IV: Categories 1, 2 and 3 materials referred to in Articles 8, 9 and 10. (b) In the case of materials destined to the production of renewable fuels referred to in point J of Section 2 of Chapter IV of Annex IV: Category 2 and 3 materials referred to in Articles 9 and 10. (c) In the case of materials destined to organic fertilisers and soil improvers: Category 2 materials referred to in Article 9, points (c), (d) and (f)(i) and Category 3 materials referred to in Article 10, other than in points (c) and (p). (d) In the case of materials destined to other purposes: Category 1 materials referred to in Article 8, points (b), (c) and (d), Category 2 materials referred to in Article 9, points (c), (d) and (f)(i) and Category 3 materials referred to in Article 10, other than in points (c) and (p). The rendered fats shall comply with the requirements set out in Section 9. Third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010 and, in the case of fish materials, third countries listed in Annex II to Decision 2006/766/EC. Chapter 10(B) of Annex XV.